Knowlton, J.
The only question in this case is whether St. 1892, c. 428, § 3, is applicable to a mortgage given at the time of sale to secure a part or the whole of the purchase price of household furniture bought by the mortgagor of the mortgagee. This section is as follows: “ No mortgage of household furniture on which interest is charged at the rate of eighteen per centum or more per annum, made to secure a loan of less than one thousand dollars, shall be valid unless it state with substantial accuracy the amount of the loan, the time for which the loan is made, the rate of interest to be paid, and the actual expense of making and securing the loan, nor unless it contain a provision that the debtor shall be notified in the manner provided in section seven of chapter one hundred and ninety-two of the Public Statutes, of the time and place of any sale to be made in foreclosure proceedings at least seven days before such sale.” The statute is entitled, “ An Act relative to the discharge of small loans and the redemption of the security given for such loans.” The first section, in regard to the discharge of loans, *305provides in each case for the payment of the “ actual expenses of making the loan and securing the same.” The section quoted above refers exclusively to mortgages of household furniture, and the purpose of it apparently is to provide special safeguards for the protection of articles used in the household, which their owner, under the pressure of necessity, has conveyed as security for the payment of borrowed money.
The provision requiring the insertion in the mortgage of a statement of the “ actual expense of making and securing the loan ” is not applicable to a mortgage like that in the case at bar. While in a broad sense of the word the credit given for the price of goods sold may be called a loan, it is not a loan in the ordinary and usual sense of the word, and we think it is not a loan within the meaning of the statute. The language here used has reference primarily to money furnished to another to be repaid, and it is not intended to include credits given for goods sold upon which a mortgage is taken back by way of security. The ruling at the trial was correct.

Judgment on the finding.